In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-3545
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

SANDRA MCGUIRE
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
           No. 2:08 CR 214 — James T. Moody, Judge.
                    ____________________

      ARGUED MAY 28, 2015 — DECIDED AUGUST 6, 2015
                ____________________

   Before FLAUM, KANNE, and SYKES, Circuit Judges.
   KANNE, Circuit Judge. Defendant-Appellant Sandra
McGuire entered into a plea agreement that contained a
provision waiving her appellate rights. After the district
court accepted her guilty plea, but before McGuire was sen-
tenced, she filed a motion to withdraw her plea. The district
court denied the motion, and McGuire appeals that denial.
We dismiss the appeal, because we conclude that McGuire’s
2                                                 No. 14-3545

waiver of appellate rights encompasses her appeal of the de-
nial of the plea-withdrawal motion.
                        I. BACKGROUND
    In October 2009, a grand jury returned an indictment
against McGuire charging her with multiple counts of con-
cealing and laundering drug proceeds in violation of 18
U.S.C. § 1956(a), (h). The charges stemmed from allegations
that over the course of several years, McGuire received the
proceeds of marijuana and cocaine sales from her nephew.
She then deposited them into her checking account and used
those funds to pay the nephew’s living expenses. Prosecutors
alleged that between 2006 and 2008, McGuire deposited over
$141,000 of illegal drug proceeds into her account. When she
was interviewed by federal agents, McGuire admitted know-
ing that the money came from marijuana sales, though she
denied knowing that her nephew also sold cocaine. McGuire
pled not guilty to the charges.
    On November 1, 2012, she entered into a binding written
plea agreement. See Fed. R. Crim. Pr. 11(c)(1)(A), (C). She
pled guilty to one count of violating 18 U.S.C.
§ 1956(a)(1)(b)(i), admitting that she deposited $2,200 of
drug proceeds into her checking account on December 1,
2008. She faced maximum penalties of twenty years’ impris-
onment and a $500,000 fine—penalties that she acknowl-
edged in the plea agreement. The agreement specified that
McGuire would receive a sentence that included no impris-
onment, but instead a period of twelve months’ probation.
The Assistant United States Attorney (“AUSA”) agreed to
dismiss all remaining counts against her. The agreement
specified that if the district court did not accept these sen-
tencing recommendations, McGuire would be permitted to
No. 14-3545                                                   3

withdraw her guilty plea and reinstate her prior not-guilty
plea.
    The plea agreement also contained a provision involving
the waiver of McGuire’s appellate rights. We reproduce the
relevant portion of that waiver here:
      I understand that the law gives a convicted person
      the right to appeal the conviction and the sentence
      imposed; I also understand that no one can predict
      the precise sentence that will be imposed, and that
      the Court has jurisdiction and authority to impose
      any sentence within the statutory maximum set for
      my offense(s) as set forth in this plea agreement;
      with this understanding and in consideration of the
      government’s entry into this plea agreement, I ex-
      pressly waive my right to appeal or to contest my
      conviction and my sentence or the manner in which
      my conviction or my sentence was determined or
      imposed, to any Court on any ground, including
      any claim of ineffective assistance of counsel unless
      the claimed ineffective assistance of counsel relates
      directly to this waiver or its negotiation.
    On November 1, 2012, McGuire appeared in the district
court for her change of plea hearing. During that hearing,
McGuire was placed under oath, and the court reviewed
both the plea agreement and her appellate waiver. She
acknowledged that she was giving up her appellate rights,
and that she was doing so knowingly and voluntarily. The
court established a factual basis for her plea, and then asked
her to restate her plea to the charge. She responded, “Guilty,
sir.”
   The following exchange then took place between the
prosecutor, McGuire’s defense counsel, and the court:
4                                                 No. 14-3545

    Prosecutor: But the parties would ask Your Honor
    to withhold judgment until sentencing.
    The Court: I don’t have to. Why would I have to?
    Defense counsel: Your Honor, if I could. We concur
    in the request that you withhold the finding of
    guilty and that you take both the plea and the plea
    agreement under advisement.
    The Court: Well I’m gonna take the plea agreement
    under advisement, but I’m gonna adjudicate her
    guilty. Why should I not do that?
    Defense counsel: Our point of view—Sandra
    McGuire is a firefighter with the City of Gary. If
    you find her guilty, that could trigger employment
    consequences.
    The Court: She’d lose her job.
    Defense counsel: Yes.
    The Court: She’s gonna lose her job anyway.
    Defense counsel: Not if you don’t accept the plea
    agreement and then the matter pends while we
    await trial or some other sort of plea. Because you
    would be required under this agreement to allow
    her to withdraw the plea if you decline to accept
    the recommendation in the agreement. That
    would—but it—or …
    The Court: You’re not making a lot of sense, Mr.
    Vanes. Sorry.
    Defense counsel: She would have lost her job for a
    finding of guilty that is vacated.
    The Court: Yeah, but, you know, if I do accept the
    plea agreement …
No. 14-3545                                                  5

      Defense counsel: Then she’s judged guilty. Then
      she faces the consequences. But we are not at that
      stage.
      The Court: All right. Her guilty plea is accepted,
      but I do withhold adjudication of guilt until her
      sentencing. That’s basically—protects her, right?
      Defense counsel: Yes.
Defense counsel’s somewhat confusing exchange reflects an
understanding that McGuire appears to have had at the time
of the plea hearing. The district court was not required to ac-
cept the agreement’s sentencing recommendation. If the dis-
trict court rejected the plea agreement, then by its terms,
McGuire would be permitted to withdraw her guilty plea.
    But as soon as McGuire was adjudicated guilty, she
would likely lose her job, and maybe her pension. McGuire
served as a firefighter for many years with the Gary, Indiana
Fire Department, and both sides appear to agree that a felo-
ny conviction would have mandatorily resulted in a termina-
tion of McGuire’s employment. So if the court waited until
sentencing to adjudicate her guilty, she would be able to
maintain her job in the interim. In addition, in the event that
her plea agreement was rejected, she could continue her em-
ployment through trial, if one were to take place. McGuire’s
request appears to have been motivated by her understand-
able desire to remain employed as long as possible. The dis-
trict court appeared sympathetic and accommodated her re-
quest.
    On May 24, 2013, her attorney filed a motion to with-
draw, and McGuire retained new counsel. On July 23, 2014,
McGuire filed a motion to withdraw her guilty plea. The dis-
trict court denied the motion on August 6, 2014. On October
6                                                    No. 14-3545

31, 2014, following a sentencing hearing, the district court
adjudicated McGuire guilty and sentenced her in accordance
with the written plea agreement. McGuire appeals the denial
of her motion to withdraw the guilty plea.
                            II. ANALYSIS
    It is well-settled that a defendant may waive her right to
appeal. United States v. Wooley, 123 F.3d 627, 631 (7th Cir.
1997). We will enforce such a waiver “so long as the record
clearly demonstrates that it was made knowingly and volun-
tarily.” United States v. Williams, 184 F.3d 666, 668 (7th Cir.
1999). A waiver is knowing and voluntary if it “substantially
complied with Federal Rule of Criminal Procedure 11.” Unit-
ed States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). When a de-
fendant waives his right to appeal in a plea, “he also waives
his right to appeal a denial of his motion to withdraw that
plea.” United States v. Alcala, 678 F.3d 574, 578 (7th Cir. 2012).
We review de novo whether a waiver is enforceable. United
States v. Quintero, 618 F.3d 746, 750 (7th Cir. 2010).
   We find that McGuire waived her right to appeal her
conviction, and that waiver encompasses the ability to chal-
lenge the denial of a motion to withdraw a plea. Because we
conclude that her appeal must be dismissed, we need not
address McGuire’s arguments regarding the denial of her
plea withdrawal motion. We focus instead on her arguments
concerning waiver.
    A. Voluntariness of Waiver
    McGuire argues that her appellate waiver was made in-
voluntarily, and thus is invalid. Her argument proceeds as
follows: (1) the court withheld adjudication of guilt until
sentencing; (2) therefore, the plea agreement was not “in ef-
No. 14-3545                                                  7

fect” until sentencing; (3) she filed her motion to withdraw
her plea agreement before sentencing; (4) therefore, the plea
agreement and appellate waiver were not “in effect” when
she filed her motion to withdraw, and were subsequently
applied to her involuntarily.
    McGuire argues that the language of the agreement itself
either suggests that the agreement was not “in effect” at the
time that she filed her motion to withdraw, or it confused
her as to the finality of her guilty plea. She argues that the
agreement “on its face suggests that the finality of the
agreement was to be held in abeyance until sentencing.” She
adds that this confusion was exacerbated by the fact that the
court withheld judgment until sentencing. We disagree.
   First, the language in the agreement did not “hold the
agreement in abeyance” until sentencing—it merely under-
scored that the court was not required to accept the agree-
ment. The court’s acceptance or rejection of the agreement
would be resolved at sentencing, and that is what happened
here.
    Second, McGuire’s argument regarding the delayed ad-
judication of guilt brings to mind the unclean hands doc-
trine. We note that it was by McGuire’s own request that the
court took the unusual step of withholding the adjudication
of guilt until sentencing. It made clear, however, that it “ac-
cepted” McGuire’s guilty plea. While McGuire may not have
known the difference between accepting a plea and with-
holding judgment, her attorney certainly did: that’s why he
made the unusual request, which, we add, inured to her
benefit. McGuire has presented no evidence to suggest that
her attorney misled her or otherwise represented that her
plea was somehow “revocable” prior to sentencing.
8                                                  No. 14-3545

   In Alcala, the court “accepted” the defendant’s guilty
plea. Alcala, 678 F.3d at 576. The defendant, before sentenc-
ing, then filed a motion to withdraw his plea. Id. And in that
case, we held that the appellate waiver contained in Alcala’s
plea agreement encompassed a waiver of his right to appeal
a denial of a motion to withdraw the plea. Id. at 578. The
same chain of events occurred here. McGuire has pointed to
no authority, case law or statutory, to suggest that a defend-
ant must be adjudicated guilty before the provisions of her
plea agreement are “in effect.”
    Indeed, McGuire does not specify what she means by “in
effect” in the context of plea agreements. It is not clear to us
that an adjudication of guilt has much impact on the plea
agreement, at least as far as McGuire’s argument is con-
cerned. For one thing, courts remain free to reject plea
agreements even after an adjudication of guilt. And for an-
other, Federal Rule of Criminal Procedure 11, the rule gov-
erning pleas, includes the following statement regarding a
defendant’s ability to withdraw a guilty plea: “[a] defendant
may withdraw a plea of guilty … before the court accepts the
plea, for any reason or no reason; or … after the court accepts
the plea, but before it imposes sentence.” Fed. R. Crim. P. 11
(emphasis added). This rule does not mention when a de-
fendant has been “adjudicated guilty;” it mentions when the
court “accepts” the plea. In this case, the court stated at the
plea hearing that it “accepted” the plea.
   We therefore conclude that McGuire voluntarily waived
her appellate rights.
No. 14-3545                                                  9

   B. Contract of Adhesion
    McGuire also argues that her appellate waiver should be
considered void because it amounts to a contract of adhesion
that is contrary to public policy. We held in United States v.
Hare that the appellate waiver provision at issue in that case
did not render its attendant plea agreement a contract of ad-
hesion. 269 F.3d 859, 862 (7th Cir. 2001). McGuire takes issue
with one statement in that opinion, in which we noted that
many defendants plead guilty without waiving their rights
to appeal. We stated that, at least in that case, “the prosecu-
tor said that his office always seeks waivers as a negotiating
position, but that it makes some plea agreements without
waivers when defendants refuse to consent.” Hare, 269 F.3d
at 862.
    Not so in the Northern District of Indiana, McGuire ar-
gues. She alleges that every plea agreement in that district
includes, as a non-negotiable provision, a waiver of appel-
late rights. The government neither disputes nor concedes
this point. We note that McGuire provides scant evidence of
such a policy: she cites only the plea agreements of her co-
defendants in this case. Nor does she argue that she was re-
buffed in any attempts to negotiate the appellate waiver
with the AUSA.
    But, setting the evidentiary issues aside, we note that the
“offending” entity McGuire refers to is a contract of adhe-
sion—not a provision of adhesion. In the typical scenario, a
contract is “offered by the authoring party on a take it or
leave it basis rather than being negotiated between the par-
ties.” Dugan v. R.J. Corman R. Co., 344 F.3d 662, 668 (7th Cir.
2003) (quoting Northwestern National Ins. Co. v. Donovan, 916
F.3d 372 at 377 (7th Cir. 1990)). McGuire does not argue that
10                                                   No. 14-3545

the Northern District of Indiana’s policy is to offer take-it-or-
leave-it plea agreements, not subject to negotiation. Nor does
she argue that such an offer happened in her case. Instead,
she disputes one specific provision.
    The presence of non-negotiated terms does not automati-
cally transform an agreement into a contract of adhesion that
will not be enforced. As we noted in Hare, “[m]any contracts
have standard terms that are not open to negotiation yet are
routinely enforced.” 269 F.3d at 862; see also, e.g., Carnival
Cruise Lines, Inc. v. Shute, 499 U.S. 585, 597 (1991) (enforcing a
forum-selection clause that was included among three pages
of terms attached to a cruise ship ticket); Hill v. Gateway 2000,
Inc., 105 F.3d 1147, 1151 (7th Cir. 1997) (enforcing an arbitra-
tion clause in a form contract). We can only assume that
many prosecutors, and perhaps many defendants, enter plea
negotiations with certain terms about which they are unwill-
ing to bargain.
   Even if the government had been unwilling to negotiate
the appellate waiver provision, such a refusal would not
render the provision void. McGuire raises no other argu-
ments regarding the enforceability of her appellate waiver.
We conclude that the waiver of appellate rights provision is
valid and enforceable.
                         III. CONCLUSION
     For the reasons above, this appeal is DISMISSED.